Exhibit 10.42-01

 

LOGO [g140747g82m20.jpg]

  

P.O. Box 982

El Paso, Texas

79960-0982

(915) 543-5711

Steve Buraczyk

Director, Power Marketing & Fuels

Via e-mail

June 3, 2008

Mr. Tim Summers

Phelps Dodge

One North Central Avenue

Phoenix, AZ 85004

 

Re:

   Power Purchase Agreement between

  

   Phelps Dodge Energy Services, LLC

  

   and El Paso Electric Company

Dear Mr. Summers:

Pursuant to Section 3.4 of the Power Purchase Agreement (“Agreement”) between
Phelps Dodge Energy Services, LLC (“PDES”) and EI Paso Electric Company (“EPE”)
and in accordance with our recent discussions, PDES and EPE (collectively the
“Parties”) hereby agree to increase the quantity of energy to be purchased and
sold under Sections 3.1 and 3.2 of the Agreement from 100 MW per hour to
125 MW per hour for the period beginning 12:00 a.m. Mountain Standard Time on
June 4, 2008 and ending at 11:59 p.m. Mountain Standard Time on September 30,
2008 (the “Increased Quantity Period”). The Parties further agree to increase
for the Increased Quantity Period the quantity of firm energy that may be
dispatched by EPE pursuant to Section 3.6 of the Agreement from 100 MW per hour
to 125 MW per hour, less the quantity of energy sold and delivered by PDES
pursuant to Section 3.1.

Please indicate PDES’ acknowledgement of the foregoing agreement by signing this
letter in the place indicated below and returning the original or a copy thereof
to my attention at your earliest convenience.

 

Sincerely,

 

/s/ Steve Buraczyk

 

Steve Buraczyk

 

Phelps Dodge Energy Services, LLC

 

By:

 

/s/ Tim Summers

 

(915) 543-4368 – Direct

  100 N. Stanton Street   (915) 521-4751 – Facsimile   EI Paso, Texas 79901  